DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,930,015. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims comprise a similar method of calibrating at least one camera with steps of refining a provisional position of one interest point by selecting a partial area, defining a first set of edge points and a second set of edge points, applying regression analysis, determining a refined position, and optimizing camera calibration parameters based on the refined position of the at least one interest point.  

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


5.	Claims 1-2, 4, 6-8, 13-14, 16 are rejected under 35 U.S.C. 103 as being unpatentable over GP2465793A to Witt (“Witt”), and further in view of U.S. Pub. No. 2011/0085738 to Kitamura et al. (“Kitamura”).
 	Regarding claim 1, Witt teaches a method of calibrating at least one camera, the method comprising: 
(a) capturing at least one image of at least one array pattern (calibration surface 3, pictured in Figure 4, includes a calibration pattern and is captured in image 32; the pattern includes an array of a first and second set of lines, which are orthogonal with respect to each other), said at least one image comprising a plurality of interest points, with at least one pose of each at least one camera (the calibration pattern is detectable by the camera 1 with multiple points of interest, see page 9 lines 10-20 in reference to Figure 4; and captured image 32 represents at least one pose of the at least one camera 1, seen in Figure 2); 
(b) processing said at least one image to determine a provisional position of at least one interest point on the at least one image (the interest points are the corners where two or more black and white elements in the checkerboard adjoin, see page 3 lines 4-7; Figure 11 shows an example of one corner marked as 114; and Figure 10 on the left side shows determining a provisional position of one interest point by using coarse edge location); 
Figure 10 on the right side shows a refined process, improving on the left side representation): 
(i) selecting a partial area of the at least one image that includes at least one interest point and at least a portion of at least two edges that meet at or near the interest point (Figure 10 is an example of the partial area of the at least one image, focusing in on the corner where two white elements and two black elements of the checkerboard meet at the interest point which is the intersection of the edges), 
(ii) defining at least a first set of edge points and a second set of edge points representative of said at least two edges (the edge points can be the plurality of “X” shown in the right side of Figure 10 that represent the two edges that define the corner, where the corner is indicated by a circle; see page 19 lines 7-12, see also Figure 16 showing the process referenced above); 
 (d) optimizing camera calibration parameters based on the refined position of the at least one interest point on the at least one image (Figure 16, S6 teaches estimating calibration parameters such as estimated pitch angle value and estimated yaw angle value based on the interest point: the intersection points of lines from corner locations). 
While Witt teaches using analysis, such as “line of best fit method.” (searching between minimum and maximum radii and angles to find the line that has the smallest sum of the distances between each point and the line, see page 20 lines 5-12) Witt 
Kitamura teaches, with reference to Figure 25 and paragraphs [0021] and [0113],  first detecting endpoints of the edges extracted by the edge extraction section (S4-1 in Figure 25 is detecting endpoints, which correspond to edges detected and extracted in S2-S3), and calculating regression lines based on coordinates of the endpoints (S4-2), determining the position of the interest point which is the intersection point (S4), as an intersection point of regression lines (S4-4, paragraph [0021] teaches detecting the intersection point of the regression lines).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Witt with that of Kitamura to apply regression analysis to the first set of edge points and second set of edge points and determine a refined position of the interest point as the intersection of regression functions representative of the first and second edge points to enhance the refining step of Witt, to improve accuracy and efficiency in determining the precise location of the corner point—the  point of interest—to further aid in calibrating the camera.  
 	Regarding claim 2, Witt in view of Kitamura teach the method of claim 1, wherein the optimizing comprises estimating parameter values that describe at least one or a combination of: poses of the at least one array pattern; and/or poses of the at least one camera; and/or camera properties for each of the at least one camera, preferably at the at least one estimated parameter value is poses of the at least one camera: see Figure 16 in S6 teaching estimating angles representing dimensions of orientation or pose of the camera).  
 	Regarding claim 4, Witt in view of Kitamura teach the method of claim 1, wherein the at least first and second set of edge points are defined by: 
(l) applying an edge detection algorithm to image data in a region of interest to generate a set of edge points that includes the at least two intersecting edges (paragraph [0075] teaches edge extraction processing to generate endpoints of lines and paragraph [0076] teaches executing edge detection to the image data and detecting intersection points of the extracted edges,); 
(m) defining at least two lines that intersect at the provisional interest point (Figure 2 S4, intersection point detection; Figure 1 shows an example of points where two edges intersect; and 
(n) categorizing the set of edge points into at least a first and a second set of edge points based on a distance of the edge points within each set to each of the lines, such that the edge points within a first set are closer to one of the lines than to any other line defined in (b).  Kitamura teaches extracting contours formed by lines or curves.  With reference to paragraph [0103], Kitamura teaches for example a shape such as a quadrangle is divided into four lines, and the lines are detected as an edge by the edge extraction section.  While Kitamura does not specifically teach categorizing edge points 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Witt with Kitamura to apply edge detection to define lines that interest and to categorize edge points into separate lines based on where the points are compared to the lines so that the edge points can form lines and intersecting points of the lines can be detected to aid in calibration of the camera.  
 	Regarding claim 6, Witt in view of Kitamura teach the method of claim 1, wherein the at least one array pattern comprises a plurality of squares, and wherein the interest point is a corner at a meeting point of four squares on the at least one array pattern (see Witt Figure 11 showing array pattern of squares where the interest point is circled as reference number 114, the corner of four squares). 
 	Regarding claim 7, Witt in view of Kitamura teach the method of claim 1, wherein the at least one array pattern comprises a plurality of squares having identical dimensions and that are arranged in adjacent positions such that at least two sides of each square meets a side of an adjacent square, each square having a uniform color, Witt teaches that the array pattern comprises a checkerboard comprised of alternately colored square tiles of two colors, see Figure 11). 
 	Regarding claim 8, Witt in view of Kitamura teach the method of claim 1, wherein prior to the optimizing, a refined position of each interest point is uniquely assigned based on a color pattern in the at least one array pattern (Witt teaches refining the position of the interest point in Figure 10, where the refined position is shown on the right side, and this analysis is performed based on a captured image of a dark color alternating with white array pattern). 
Claim 13 is rejected similarly to claim 1.  
Regarding claim 14, Witt in view of Kitamura teach the method of claim 13, wherein the array pattern comprises a plurality of squares, and wherein the interest point is a corner at a meeting point of four squares on the array pattern (see Witt at Figure 11 showing the array pattern comprising plurality of squares and the interest point is reference number 114, which is a corner of where four squares meet). 
	Regarding claim 16, Witt in view of Kitamura teach the method of claim 13, wherein the array pattern comprises a plurality of rectangles or squares having identical dimensions and that are arranged in adjacent positions such that at least two sides of each rectangle or square meets a side of an adjacent square, each square having a uniform color, and wherein the array pattern comprises rectangles or squares having see Witt at Figure 11 where the array pattern comprises squares having two colors including a dark color and white).
6.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Witt in view of Kitamura, further in view of U.S. Pub. No. 2013/0010081 to Tenney et al. (“Tenney”).
 	Regarding claim 5, Witt in view of Kitamura teach the method of claim 1, but are silent on wherein the at least one camera comprises at least two cameras that are fixedly arranged on a mobile robot and wherein the at least two cameras comprise at least one pair of stereo cameras and wherein the method further comprises refining a stereo calibration of the at least one pair of stereo cameras upon completion of the optimizing.  
Tenney teaches at least two cameras that are fixedly arranged on a mobile robot, where the cameras are a pair of stereo cameras (see reference number 400 robotic system, and at least one pair of stereo cameras in Figure 4B).  One of ordinary skill in the art could implement the teaching of Witt in view of Kitamura, which includes refining calibration of a camera and optimizing camera calibration parameters, to the robotic system of Tenney with stereo camera system to improve calibration of the robotic system.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Witt in view of Kitamura with that of Tenney to apply the refinement calibration process, using regression analysis, of Witt in view of Kitamura to a more detailed and capable robot camera .  
7.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Witt in view of Kitamura, further in view of U.S. Pat. No. 9,208,403 to Aviv (“Aviv”).
 	Regarding claim 9, Witt in view of Kitamura teach the method of claim 1, wherein regression analysis comprises finding end points to detect and extract edges, refining a position of each interest point as the intersection of lines obtained by regression analysis of the edge points (see citations listed above, and Figures 10, 25 of Kitamura), however Witt in view of Kitamura do not use the term linear regression with respect to  edge points representative of the predicted edges, and determining the intersection of lines obtained by the linear regression analysis of the edge points. 
	Aviv teaches image processing associated with line detection.  With respect to Figure 5 and accompanying description, Aviv teaches performing linear regression using first and second endpoint data of multiple line segments.  While in the case of Aviv in Figure 5, the purpose is to connect two line segments into a concatenated line, one of ordinary skill in the art realizes that linear regression can also be applied to representing a line or an edge based on edge points or endpoints that when connected best approximate the line.  In Aviv, points of two line segments are used, and applying linear regression, one longer line is created.  Similarly, several points, even not part of two line segments, can be used to generate the approximation of a line or edge.  
.  
8.	Claims 10, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Tenney in view of Witt further in view of Kitamura.
 	Regarding claim 10, Tenney teaches an image capture system comprising: (a) at least one land-based mobile robot (reference number 400 is an example of a robotic system, paragraph [0086] further teaches the context of mobile robotics); (b) at least two cameras that are fixedly mounted on each said at least one mobile robot (paragraph [0082] teaches two pairs of stereo cameras 470 and 480); (c) a processing module (Figure 4A shows the processor), adapted to: (i) receive and store image data obtained by the at least two cameras of at least one array pattern that comprises a plurality of interest points (Figures 7A-7C and paragraph [0095] teaches examples of calibration features such as a checkerboard pattern with internal corners as interest points); but is silent on: (ii) process said image data to determine a provisional position of the interest points on each captured image; (iii) refine the provisional position of the interest points by regression analysis of data points representative of at least two edges that meet at or near the interest points, the refined position being determined as an intersection of 
	Witt teaches: (ii) process said image data to determine a provisional position of the interest points on each captured image (Figure 10 on the left shows a provisional position, a coarse edge location, of the interest point which is the corner where the two light squares and two dark squares meet); (iii) refine the provisional position of the interest points  (Figure 10 on the right side shows the refining the provisional position by applying fine edge location) (iv) optimize camera calibration parameters based on the refined position of the interest points (see Figure 16, S6 teaches optimizing camera calibration parameters by estimating the roll and yaw angles, based on the previously described detection of interest point).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Tenney in view of Witt to further refine the location of the corners for purpose of calibration to fine tune and increase the accuracy of the calibration between cameras.  
However Tenney in view of Witt are silent on refining the provisional positions of the interest points is by regression analysis of data points representative of at least two edges that meet at or near the interest points, the refined position being determined as an intersection of regression curves thereby obtained. 
Kitamura teaches, with reference to Figure 25 and paragraphs [0021] and [0113],  first detecting endpoints of the edges extracted by the edge extraction section (S4-1 in Figure 25 is detecting endpoints, which correspond to edges detected and extracted in S2-S3), and calculating regression lines based on coordinates of the endpoints (S4-2), determining the position of the interest point which is the intersection point (S4), as an intersection point of regression lines (S4-4, paragraph [0021] teaches detecting the intersection point of the regression lines).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Witt with that of Kitamura to apply regression analysis to the first set of edge points and second set of edge points and determine a refined position of the interest point as the intersection of regression functions representative of the first and second edge points to enhance the refining step of Witt, to improve accuracy and efficiency in determining the precise location of the corner point—the  point of interest—to further aid in calibrating the camera.   
	Regarding claim 12, Tenney in view of Witt and Kitamura teach the image capture system of claim 10, wherein the land-based mobile robot is an autonomous or semi-autonomous robot (Tenney teaches the system is an automated or autonomous system, see paragraph [0061]).  
9.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Tenney in view of Witt further in view of Kitamura further in view of official notice.
Regarding claim 11, Tenney in view of Witt and Kitamura teach the image capture system of claim 10, Tenney further teaches the mobile robot further comprises a communication module (reference number 430 robot control and its counterpart within device 400 can serve as the communication module) and wherein the processing module is in communication with the land-based mobile robot via the communication module (see Figure 4A, the processor 425 is in communication with the robot control 430 and the part that 430 is connected to within device 400).  Tenney does not specifically state that the processing module is on a server that is in communication with mobile robot via the communication module.  Official notice is taken that a processor connected in the manner as in Figure 4A may be on a server, and thus the server with reference number 425 is connected to the robot control 430.  It is well known in the art to place the processor at a remote location from the robot so that the robot may perform operations at a distance from the user and to minimize the size of the robot by decreasing processing hardware from the robot body.  Thus placing the processor on a server and connecting the server to communication units of the robot would achieve these commonly known goals.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Tenney in view of Witt and Kitamura with the officially noticed element to streamline the hardware necessary in the robot and to allow processing and control to occur remotely.   
10.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Witt in view of Kitamura further in view of U.S. Pub. No. 2009/0148062 to Gabso et al. (“Gabso”).
 	Regarding claim 15, Witt in view of Kitamura teach the method of claim 13, but are silent on wherein the provisional position is determined by analysis of derivative of signal intensities in at least a portion of the image.  Gabso also teaches detecting edge locations in an image signal and teaches determining the edge location by taking the see paragraph [0006]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Witt in view of Kitamura with that of Gabso to use one of known methods in finding edge locations in an image signal, to provide a coarse detection of the provisional position of the edges prior to refining the location of edges.  
11.	Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Tenney in view of U.S. Pub. No. 2016/0343136 to Heidi et al. (“Heidi”).
 	Regarding claim 17, Tenney teaches a method of calibration of at least one camera, the method comprising: 
(a) providing a mobile robot comprising a plurality of cameras that are fixedly mounted thereon (see Figure 2, 4A); 
(b) providing a geometrically fixed array pattern comprising a plurality of interest points (calibration pattern in Figure 7A, where the plurality of interest points are the corners 710); 
(c) capturing a plurality of images of at least a portion of said array patterns using said plurality of cameras for a plurality of poses of the mobile robot (Figure 8 reference number 810 and 820 teaches capturing a set of images for calibration in different positions/poses, Figure 10A shows that the set of images are captured for multiple cameras)); 
(d) determining the position of a plurality of interest points within each of the array patterns for images captured in (c), so as to generate a grid of interest points within each array pattern for different poses of the mobile robot (paragraph [0099] teaches determining the position of “a set of calibration features of the target” in the camera’s coordinate system, as seen in Figure 4B reference number 477, thus the grid of interest points corresponding to the detected corners, and 820 teaches different poses or positions for image capturing.  The claim element: “each array pattern” will be addressed below since Tenney teaches only one array pattern); and 
(e) process image information from (d) to simultaneously optimize at least one of: (i) position of said plurality of cameras; (ii) optical center of each of said plurality of cameras; and (iii) focal length of each of said plurality of cameras (Figure 8 reference number 840 teaches using the determined coordinates of calibration features of the target to determine the transformation between coordinate systems, which corresponds to the position of the camera; Figure 10A also shows that the position of the cameras with respect to each other is determined and mapped). 
Tenney teaches the geometrically fixed array patterns but does not teach at least two geometrically fixed array patterns.  Heidi teaches a method of quick and accurate calibration of a vehicle with at least two cameras (paragraph [0028]), and paragraph [0064] further teaches that images of two or more calibration patterns are captured by the cameras.  One of ordinary skill in the art could modify Tenney with Heidi by adding an additional calibration array pattern. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Tenney with that of Heidi to provide at least two fixed array patterns each comprising a plurality of interest points to increase the angles and distance to move the cameras for increased speed and accuracy in calibration of multiple cameras.  
Regarding claim 18, Tenney in view of Heidi teach the method of claim 18, wherein the optimizing comprises estimating parameter values that describe at least one of: (i) mobile robot poses during the capturing of images; (ii) poses of the array patterns; (iii) poses of the plurality of cameras; and (iv) camera properties for each of the plurality of cameras, preferably at least optical center, focal length and distortion parameters of each of the at least one camera (the result of the process of Figure 8 is to determine a transformation or difference in position between the coordinate systems, thus the method describes at least the mobile robot poses during the capturing of images; Figure 10A shows this additionally).
12.	Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tenney in view of Heidi further in view of Witt and Kitamura.
 	Regarding claim 19, Tenney in view of Heidi teach the method of claim 18, but are silent on wherein determination of the position of the interest point on an image is carried out by: processing an image to determine a provisional position of at least one 
Witt teaches: (i) selecting a partial area of the at least one image that includes at least one interest point and at least a portion of at least two edges that meet at or near the interest point (Figure 10 is an example of the partial area of the at least one image, focusing in on the corner where two white elements and two black elements of the checkerboard meet at the interest point which is the intersection of the edges), 
(ii) defining at least a first set of edge points and a second set of edge points representative of said at least two edges (the edge points can be the plurality of “X” shown in the right side of Figure 10 that represent the two edges that define the corner, where the corner is indicated by a circle; see page 19 lines 7-12, see also Figure 16 showing the process referenced above); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Tenney in view of Heidi with that of Witt to use the provisional position detection and refining position detection to 
Kitamura teaches (iii) and (iv), with reference to Figure 25 and paragraphs [0021] and [0113]: first detecting endpoints of the edges extracted by the edge extraction section (S4-1 in Figure 25 is detecting endpoints, which correspond to edges detected and extracted in S2-S3), and calculating regression lines based on coordinates of the endpoints (S4-2), determining the position of the interest point which is the intersection point (S4), as an intersection point of regression lines (S4-4, paragraph [0021] teaches detecting the intersection point of the regression lines).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above teaching with that of Kitamura to apply regression analysis to the first set of edge points and second set of edge points and determine a refined position of the interest point as the intersection of regression functions representative of the first and second edge points to enhance the refining step of Witt, to improve accuracy and efficiency in determining the precise location of the corner point—the  point of interest—to further aid in calibrating the camera.  
 	Regarding claim 20, Tenney in view of Heidi, Witt, and Kitamura teach the method of claim 20, Kitamura further teaches the at least first and second set of edge points are defined by: (l) applying an edge detection algorithm to image data in a region of interest to generate a set of edge points that includes the at least two intersecting edges (paragraph [0075] teaches edge extraction processing to generate endpoints of lines and paragraph [0076] teaches executing edge detection to the image data and detecting intersection points of the extracted edges,); 
(m) defining at least two lines that intersect at the provisional interest point (Figure 2 S4, intersection point detection; Figure 1 shows an example of points where two edges intersect; and
(n) categorizing the set of edge points into at least a first and a second set of edge points based on a distance of the edge points within each set to each of the lines, such that the edge points within a first set are closer to one of the lines than to any other line defined in (b).  Kitamura teaches extracting contours formed by lines or curves.  With reference to paragraph [0103], Kitamura teaches for example a shape such as a quadrangle is divided into four lines, and the lines are detected as an edge by the edge extraction section.  While Kitamura does not specifically teach categorizing edge points into a first and second set based on a distance of the edge points to each set of lines,  Kitamura categorizes or detects a group of edge points (e.g. one side of a quadrangle) as one line, as opposed to another side of the quadrangle as a separate line.  One of ordinary skill in the art would recognize that categorizing based on the distance of the points to the line would be a defined way to produce the same result as Kitamura of separating or categorizing lines of a shape into different lines (e.g. four sides of a quadrangle into four different lines).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above teaching to apply edge detection to define lines that interest and to categorize edge points into separate lines based on .  
13.	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Tenney in view of Heidi further in view of Witt and Kitamura and Gabso.
 	Regarding claim 21, Tenney in view of Heidi, Witt, and Kitamura teach the method of claim 18, but are silent on wherein an initial position of the interest point is determined by analysis of derivative of signal intensities in at least a portion of at least one image. 
Gabso also teaches detecting edge locations in an image signal and teaches determining the edge location by taking the first derivative of the intensity change between pixel signals that comprise a portion of the image, in one block (see paragraph [0006]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above teaching with that of Gabso to use one of known methods in finding edge locations in an image signal, to provide a coarse detection of the provisional position of the edges prior to refining the location of edges.  
14.	Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Tenney in view of Heidi further in view of Witt and Kitamura and Aviv.
Regarding claim 22, Tenney in view of Heidi, Witt, and Kitamura teach the method of claim 18, but are silent on wherein regression analysis comprises performing linear regression of edge points representative of the predicted edges, and wherein a refined position of each interest point is determined as an intersection of lines obtained by the linear regression analysis of the edge points. 
Aviv teaches image processing associated with line detection.  With respect to Figure 5 and accompanying description, Aviv teaches performing linear regression using first and second endpoint data of multiple line segments.  While in the case of Aviv in Figure 5, the purpose is to connect two line segments into a concatenated line, one of ordinary skill in the art realizes that linear regression can also be applied to representing a line or an edge based on edge points or endpoints that when connected best approximate the line.  In Aviv, points of two line segments are used, and applying linear regression, one longer line is created.  Similarly, several points, even not part of two line segments, can be used to generate the approximation of a line or edge.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above teaching with that of Aviv to apply linear regression of edge points representative of an edge, and further determine the intersection of lines obtained by the linear regression analysis of edge points or end points to refine a position of the corner, which is the point of interest.  Applying linear regression would allow for more accuracy in locating the position of the corner point, in turn providing precision in calibration of the camera.  
Allowable Subject Matter
15.	Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R HSU whose telephone number is (571)270-3012.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571)272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


AMY R. HSU
Examiner
Art Unit 2664



/AMY R HSU/Primary Examiner, Art Unit 2697